DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/21 has been entered. 
Election/Restrictions
Newly submitted claims 21-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to an image forming apparatus, classified in G03G2215/00945.
II. Claims 21-23, drawn to an image forming apparatus, classified in G03G2215/00409.
The inventions are independent or distinct, each from the other because:
Inventions I-II are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as 
Specifically, group II does not require the features of “a feeding member configured to feed a sheet; a separating member configured to form a nip portion with the feeding member and separate sheets one by one at the nip portion;...wherein, in a case where a trailing edge of the sheet passes through the nip portion after a leading edge of the sheet reaches the transfer unit, the control unit sets a conveyance speed of the sheet by the conveying unit to a first speed, wherein, before the trailing edge of the sheet passes through the nip portion in a state that a loop of the sheet is formed between the conveying unit and the transfer unit, the control unit sets the conveyance speed of the sheet by the conveying unit to a second speed slower than the first speed, and wherein, according to the trailing edge of the sheet having passed through the nip portion, the conveyance speed of the sheet by the conveying unit is changed to a third speed faster than the second speed,” as recited in claim 1. 
Additionally, group I does not require “wherein the control unit is configured to determine a target speed of the recording material by the conveyance member based on information about properties of the recording material, and Page 5 of 10Amendment for Application No.: 17/026018 Attorney Docket: 10120915US04 wherein the control unit is configured to change the conveyance speed of the recording material by the conveyance member to the target speed while the loop is formed between the conveyance member and the transferer,” as required by claim 21.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-4, 6, 9-11, 13, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9828200 (hereinafter Kuwata) in view of Takiguchi et al. (US 20060182477 A1, hereinafter Takiguchi).
As to instant claim 1, claims 1 and 3 of Kuwata recite an image forming apparatus comprising: 
a transferer (transfer unit – see claim 1 on col. 10 lines 55-58) configured to transfer an image on a recording material; 
a conveyance member (included in a conveying unit – see claim 1 on col. 10 lines 50-55) that is disposed upstream from the transfer nip in a conveyance direction of the recording material; and 
a control unit (overall control structure of the apparatus including at least the control unit recited in claim 1 on col. 10 lines 60-65) configured to increase a conveyance speed of the recording material by the conveyance member relative to a conveyance speed of the recording material by the transferer (see claim 1 on col. 10 line 66 through col. 11 line 8) and control conveyance of the recording material to loosen the recording material between the transfer nip and the conveyance member (see claim 1 on col. 10 line 66 through col. 11 line 8), 
wherein the control unit is configured to change the conveyance speed of the recording material by the conveyance member in accordance with a length of the recording material in the conveyance direction (see claim 1 on col. 10 line 66 through 
 Kuwata does not recite wherein the transferer transfers the image a transfer nip.
Takiguchi teaches a printing apparatus comprising a transferer 21, 25 that transfers an image at a transfer nip 27.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kuwata such that the image forming apparatus is configured to transfer the image at a transfer nip as taught by Takiguchi since such a modification would be a simple substitution of one printing method for another for the predictable result that sheets are still successfully printed.

As to instant claim 11, claims 1 and 3 of Kuwata recite an image forming apparatus comprising: 
a transferer (transfer unit – see claim 1 on col. 10 lines 55-58) configured to transfer an image on a recording material; 
a conveyance member (included in a conveying unit – see claim 1 on col. 10 lines 50-55) configured to convey the recording material to the transfer nip; and 
a control unit (overall control structure of the apparatus including at least the control unit recited in claim 1 on col. 10 lines 60-65) configured to control a conveyance speed of the recording material by the conveyance member so that a loop of the 
wherein the control unit is configured to change the conveyance speed of the recording material by the conveyance member from a first speed to a second speed which is slower than the first speed according to a length of the recording material in a conveyance direction (see claim 1 on col. 10 line 66 through col. 11 line 8 and claim 3, which recite that the conveyance speed of the sheet conveyed by the conveyance member is reduced from the first speed in accordance with a length of the sheet by using a detecting unit and a calculation that predicts when the trailing end of the sheet leaves a nip according to the sheet length).  
Kuwata does not recite wherein the transferer transfers the image at a transfer nip.
Takiguchi teaches a printing apparatus comprising a transferer 21, 25 that transfers an image at a transfer nip 27.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kuwata such that the image forming apparatus is configured to transfer the image at a transfer nip as taught by Takiguchi since such a modification would be a simple substitution of one printing method for another for the predictable result that sheets are still successfully printed.

As to instant claim 19, claims 1 and 3 of Kuwata recite an image forming apparatus comprising: 

a conveyance member (included in a conveying unit – see claim 1 on col. 10 lines 50-55) configured to convey the recording material to the transfer nip; and 
a control unit (overall control structure of the apparatus including at least the control unit recited in claim 1 on col. 10 lines 60-65) configured to control a speed of the conveyance member so that a loop of the recording material is formed between the conveyance member and the transferer (see claim 1 on col. 10 line 66 through col. 11 line 8), 
wherein the control unit is configured to change the rotational speed of the conveyance member from a first speed to a second speed which is slower than the first speed according to a length of the recording material in a conveyance direction (see claim 1 on col. 10 line 66 through col. 11 line 8 and claim 3, which recite that the conveyance speed of the sheet conveyed by the conveyance member is reduced from the first speed in accordance with a length of the sheet by using a detecting unit and a calculation that predicts when the trailing end of the sheet leaves a nip according to the sheet length).
Kuwata does not recite wherein the transferer transfers the image at a transfer nip, and
wherein the speed of the conveyance member is a rotational speed.
Takiguchi teaches a printing apparatus comprising a transferer 21, 25 that transfers an image at a transfer nip 27, and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kuwata such that the image forming apparatus is configured to transfer the image at a transfer nip by a conveyance member that rotates a controllable rotational speed as taught by Takiguchi since such a modification would be a simple substitution of one printing method for another for the predictable result that sheets are still successfully printed.

As to instant claim 2, claim 1 of Kuwata recites wherein the control unit is configured to change the conveyance speed of the recording material by the conveyance member to reduce a difference between the conveyance speed of the recording material by the transferer and the conveyance speed of the recording material by the conveyance member (see claim 1 on col. 11 lines 9-17).

As to instant claim 3, claim 1 of Kuwata recites wherein the control unit is configured to reduce the conveyance speed of the recording material by the conveyance member to reduce the difference (see claim 1 on col. 11 lines 9-17).    

As to instant claims 4 and 16, claims 1 and 3 of Kuwata recite the limitations of the claim except wherein the control unit is configured to perform control of changing the conveyance speed of the recording material by the conveyance member a plurality of times.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kuwata such that the control unit is configured to change the conveyance speed of the recording material by the conveyance member a plurality of times as taught by Takiguchi to avoid an image defect caused by a “slip phenomenon” (abstract, Takiguchi).

As to instant claims 6 and 13, claim 1 of Kuwata recites a detection unit configured to detect the recording material conveyed by the conveyance member (claim 1 on col. 10 lines 59-60), wherein the control unit is configured to determine a point in time to change the conveyance speed of the recording material by the conveyance member (claim 1 on col. 11 lines 9-17).  

As to instant claims 9 and 17, Kuwata as modified recites wherein the transferer includes a transfer roller 25 (Takiguchi) and an opposing roller 21 (Takiguchi) configured to form the transfer nip 27 (Takiguchi) with the transfer roller.  

As to instant claims 10 and 18, Kuwata as modified recites the limitations of the claim except wherein the conveyance member is a registration roller pair configured to adjust a point in time of arrival of the recording material at the transfer nip in synchronization with an image formed on an image bearing member.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kuwata as modified such that the conveyance member is a registration roller pair configured to adjust a point in time of arrival of the recording material at the transfer nip in synchronization with an image formed on an image bearing member as further taught by Takiguchi for image alignment (¶55, Takiguchi).

Claims 7-8 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Kuwata in view of Takiguchi as applied to claims 1 and 11 above and further in view of Koizumi (US 20110262152 A1).
As to instant claims 7 and 14, claims 1 and 3 of Kuwata recite the limitations of the claim except wherein the control unit is configured to determine the conveyance speed of the recording material by the conveyance member based on information about properties of the recording material.  
Koizumi teaches (¶34) a printing apparatus in which the speed of at least the conveyance member 39 and the transferer 19 are determined based on information about properties (i.e. thickness, ¶34; the Examiner notes that claim 8 clarifies that the word “properties” refers to one property, being thickness, so the word “properties” in claim 7 is interpreted as “property”) of the recording material.  


As to instant claims 8 and 15, Kuwata as modified recites wherein the information about the properties of the recording material is information about a thickness of the recording material (¶34, Koizumi).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-4, 9-11, and 16-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Takiguchi et al. (US 20060182477 A1, hereinafter Takiguchi).
As to claim 1, Takiguchi teaches an image forming apparatus comprising: 
a transferer 21, 25 configured to transfer an image on a recording material at a transfer nip 27; 

[AltContent: textbox (X)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    645
    683
    media_image1.png
    Greyscale


a conveyance member X (fig. 4 above) that is disposed upstream from the transfer nip in a conveyance direction of the recording material; and 
a control unit (overall control structure of the apparatus) configured to increase a conveyance speed of the recording material by the conveyance member relative to a conveyance speed of the recording material by the transferer (fig. 8 teaches that the speed of the conveyance member X is adjusted back and forth between 100% and 90% of the speed of the transferer; however, ¶102 indicates that the loop 28 grows when the conveyance member X is running at the so-called “100.0” speed; this means that the conveyance member X is actually being controlled to run slightly faster than the speed of the transferer, because otherwise the loop 28 would not grow; therefore, every time the speed of the conveyance member is adjusted back to “100.0,” its speed is being increased slightly above the conveyance speed of the recording material by the transferer) and control conveyance of the recording material to loosen the recording material between the transfer nip and the conveyance member (fig. 8 and ¶102 describe the control process of alternately slowing down and speeding up the conveyance member X based on a percentage of the speed of the transfer nip; every 
wherein the control unit is configured to change the conveyance speed of the recording material by the conveyance member in accordance with a length of the recording material in the conveyance direction (the abstract, ¶72-73 and fig. 6 teach that the purpose of adjusting speed of the sheet by the conveyance member X is to prevent an image elongation defect caused by the sheet slipping with respect to the toner image, and that the speed adjustment of the sheet is performed when the control unit makes a determination that image elongation will happen; fig. 7, ¶44, ¶77 and ¶94 teach that the control unit only predicts that slipping will occur on a region W-Y of a sheet, which is based on the sheet’s length; therefore, the control unit is configured to change the conveyance speed of the recording material by the conveyance member X in accordance with a length of the recording material in the conveyance direction because the region W-Y is based on the length of the sheet, as pointed out in ¶44).  

As to claim 11, Takiguchi teaches an image forming apparatus comprising: 
a transferer 21, 25 configured to transfer an image on a recording material at a transfer nip; 
a conveyance member X (fig. 4 above) configured to convey the recording material to the transfer nip; and 
a control unit (overall control structure of the apparatus) configured to control a conveyance speed of the recording material by the conveyance member so that a loop 
wherein the control unit is configured to change the conveyance speed of the recording material by the conveyance member from a first speed “100.0” to a second speed “90.0” (fig. 8) which is slower than the first speed according to a length of the recording material in a conveyance direction (the abstract, ¶72-73 and fig. 6 teach that the purpose of adjusting speed of the sheet by the conveyance member X is to prevent an image elongation defect caused by the sheet slipping with respect to the toner image, and that the speed adjustment of the sheet is performed when the control unit makes a determination that image elongation will happen; fig. 7, ¶44, ¶77 and ¶94 teach that the control unit only predicts that slipping will occur on a region W-Y of a sheet, which is based on the sheet’s length; therefore, the control unit is configured to change the conveyance speed of the recording material by the conveyance member X in accordance with a length of the recording material in the conveyance direction because the region W-Y is based on the length of the sheet, as pointed out in ¶44).  
As to claim 19, Takiguchi teaches an image forming apparatus comprising: 
a transferer 21, 25 configured to transfer an image on a recording material at a transfer nip; 
a conveyance member 16 configured to convey the recording material to the transfer nip; and 
grows when the conveyance member X is running at the so-called “100.0” speed; this means that the conveyance member X is actually being controlled to run slightly faster than the speed of the transferer, because otherwise the loop 28 would not grow; therefore, every time the speed of the conveyance member is adjusted back to “100.0,” its speed is being increased slightly above the conveyance speed of the recording material by the transferer) so that a loop 28 of the recording material is formed between the conveyance member and the transferer, 
wherein the control unit is configured to change the rotational speed of the conveyance member from a first speed “100.0” (fig. 8) to a second speed “90.0” (fig. 8) which is slower than the first speed according to a length of the recording material in a conveyance direction (the abstract, ¶72-73 and fig. 6 teach that the purpose of adjusting speed of the sheet by the conveyance member X is to prevent an image elongation defect caused by the sheet slipping with respect to the toner image, and that the speed adjustment of the sheet is performed when the control unit makes a determination that image elongation will happen; fig. 7, ¶44, ¶77 and ¶94 teach that the control unit only predicts that slipping will occur on a region W-Y of a sheet, which is based on the sheet’s length; therefore, the control unit is configured to change the conveyance speed of the recording material by the conveyance member X in accordance with a length of the recording material in the conveyance direction because the region W-Y is based on the length of the sheet, as pointed out in ¶44).  

As to claim 2, Takiguchi teaches wherein the control unit is configured to change the conveyance speed of the recording material by the conveyance member X to reduce a difference between the conveyance speed of the recording material by the transferer and the conveyance speed of the recording material by the conveyance member (the claimed reduction in the difference between the claimed speeds is achieved as the speed of the conveyance member X is regulated in order to regulate the loop size as taught in fig. 8).

As to claim 3, Takiguchi teaches wherein the control unit is configured to reduce the conveyance speed of the recording material by the conveyance member to reduce the difference (as previously discussed, the conveyance member X runs slightly faster than the transferer by default, so as the speed of the conveyance member begins to be reduced as taught in fig. 8, the difference in speed between the conveyance member X and transferer is temporarily reduced).    

As to claims 4 and 16, Takiguchi teaches wherein the control unit is configured to perform control of changing the conveyance speed of the recording material by the conveyance member a plurality of times (as shown in fig. 8).



As to claims 10 and 18, Takiguchi teaches wherein the conveyance member X is a registration roller pair X configured to adjust a point in time of arrival of the recording material at the transfer nip in synchronization with an image formed on an image bearing member 21 (see ¶55).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 6 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takiguchi in view of Yokobori et al. (US 20060145414 A1, hereinafter Yokobori).
As to claims 6 and 13, Takiguchi teaches wherein the control unit is configured to determine (i.e. to determine causally) a point in time to change the conveyance speed of the recording material by the conveyance member (the abstract, ¶72-73 and figs. 6-8 teach that the purpose of adjusting speed of the sheet by the conveyance member X is to prevent an image elongation defect caused by the sheet slipping with respect to the toner image, and that the speed adjustment of the sheet is performed at points in time when the control unit makes a determination that image elongation will happen).  
Takiguchi does not teach a detection unit configured to detect the recording material conveyed by the conveyance member.
Yokobori teaches a printing apparatus comprising a plurality of detection units SE1-SE17 for jam detection (¶69), including a detection unit SE13 that detects a recording material conveyed by a conveyance member 89, wherein the conveyance of sheets is halted in order for the user to remove the jam (¶76-77; step S6 in fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Takiguchi to have a plurality of detection units including a detection unit configured to detect the recording material conveyed by the conveyance member, wherein sheet conveyance is halted when there is a jam so that the user can remove the jam, as taught by Yokobori so as to minimize damage to the apparatus.

s 7-8 and 14-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takiguchi in view of Koizumi (US 20110262152 A1).
As to claims 7 and 14, Takiguchi teaches the limitations of the claim except wherein the control unit is configured to determine the conveyance speed of the recording material by the conveyance member based on information about properties of the recording material.  
Koizumi teaches (¶34) a printing apparatus in which the speed of at least the conveyance member 39 and the transferer 19 are determined based on information about properties (i.e. thickness, ¶34; the Examiner notes that claim 8 clarifies that the word “properties” refers to one property, being thickness, so the word “properties” in claim 7 is interpreted as “property”) of the recording material.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Takiguchi such that the speed of at least the conveyance member and the transferer are determined based on the thickness of the recording material as taught by Koizumi so as to suppress a color shift or a shift of the position of an image at the leading end that could be caused by the influence of the thickness of the sheet (¶53, Koizumi).
As to claims 8 and 15, Takiguchi as modified teaches wherein the information about the properties of the recording material is information about a thickness of the recording material (¶34, Koizumi).

Response to Arguments

Applicant's arguments filed 9/20/21 have been fully considered but they are not persuasive. 
Applicant argues on pg. 9 that, in Takiguchi, the sheet conveyance speed is not changed based on the length of the region W-Y.
Applicant’s argument is not persuasive, because the changing of the conveyance speed can only occur when region W-Y, which is based on the length of the sheet, is conveyed by the conveyance member. The abstract, ¶72-73 and fig. 6 teach that the purpose of adjusting speed of the sheet by the conveyance member X is to prevent an image elongation defect caused by the sheet slipping with respect to the toner image, and that the speed adjustment of the sheet is performed when the control unit makes a determination that image elongation will happen. Fig. 7, ¶44, ¶77 and ¶94 teach that the control unit only predicts that slipping/elongation will occur on a region W-Y of a sheet. The window of opportunity for adjusting the speed of the sheet by the conveyance /JILL E CULLER/                                                                                                                                                                                                        member only exists when the conveyance member transports region W-Y, whose length is based on the length of the sheet. This means that the speed would be prohibited from changing at certain a point in time for a shorter sheet, whereas the speed change would be allowed at that point in time for a longer sheet. Therefore the speed is indeed adjusted in accordance with the length of the sheet, as broadly recited. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853       

/JILL E CULLER/Primary Examiner, Art Unit 2853